DETAILED ACTION
Status of Application
Claims 1-20 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 4/07/2020. It is noted that applicant has filed a certified copy of the KR10-2020-0041902 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The limitation “a message confirming whether the driver intends to travel according to the driving guide image” renders the claim indefinite. It is unclear if the message’s intention is to confirm the driver (i.e. a message depicting a conforming behavior) or if the message is a message which confirms (i.e. a message confirming the intention to travel or not to travel). The limitation is interpreted as a message depicting a conforming behavior.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The limitations “the map data”, “the battery”, “the driving route”, “the guide fuel ratio”, “the passing through” and “the path” lack antecedent basis. The terms are interpreted as being the first recitation of the terms.	The limitation “displaying, by the controller, the target charging amount at each of the at least one charging station selected as the stopover and the passing through which the vehicle passes through the at least one charging station by operating the display” is unclear because of “and the passing through which the vehicle passes through the at least one charging station”. The wording does not appear to be grammatically correct or the choice of words is not a term of art that is easily understood. Therefore, the full scope of the limitation cannot be ascertained and is indefinite. The limitation is interpreted as displaying the target charging amount of at least one charging station selected as a stopover.
Claim(s) 12-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 11 and for failing to cure the deficiencies listed above.	
Claims 8-10 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The term “lowest charging station” renders the claim indefinite. The scope of “lowest” in this context is unclear. The term “lowest” has many meanings which do not overlap (lowest elevation, lowest cost, lowest driving time, etc.). The term is interpreted to be lowest cost charging station.	Moreover, Claims 8 and 18 recite the target charge “to be about 100%”. The phrase is indefinite because the scope of “about” 100% is unclear and relative. The percentage itself is also indefinite because it is unclear what is with respect to. The limitation is interpreted as a desired target fuel amount.
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	With respect to Claims 9 and 19: the term “the driving distance” in the claims renders the claims indefinite. The independent claims recite “a driving distance along the driving route to the destination is greater than the travelable distance”. This term appears to be used very generically to the distance to travel to the destination is greater than the travelable distance the vehicle is able to travel. Claims 8 and 18 appear to conform to the usage in the independent claims. The limitation “when the distance to the lowest charging station is greater than the driving distance” does not appear to conform to this usage and, therefore, it is unclear if it is a new recitation of “driving distance”. The limitation is interpreted to be when a distance to a cheaper charging station is greater than the distance travelled to the first pass through charging station.	With respect to Claims 10 and 20: the term “the driving distance” in the claims renders the claims indefinite. The independent claims recite “a driving distance along the driving route to the destination is greater than the travelable distance”. This term appears to be used very generically to the distance to travel to the destination is greater than the travelable distance the vehicle is able to travel. Claims 8 and 18 appear to conform to the usage in the independent claims. The limitation “when the distance from the lowest charging station to the destination is greater than the driving distance of the vehicle when the battery is fully charged” does not appear to conform to this usage and, therefore, it is unclear if it is a new recitation of “driving distance”. The limitation is interpreted to be when a distance to a cheaper charging station is greater than what the vehicle is able to travel on a full charge.	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite (Claim 11 is recited; however, rejection applies to the substantially equivalent limitations in Claim 1. Additional elements only in Claim 1 are treated separately below):
	a) receiving, by a controller, a destination as an input from a user; 	b) calculating, by the controller, a driving route to the destination based on the destination; calculating, by the controller, a travelable distance of the vehicle based on a state of charge of the battery; 	c) selecting, by the controller, at least one charging station among the plurality of charging stations included in the map data as a stopover based on the driving route to the destination and the map data stored in a storage when a driving distance along the driving route to the destination is greater than the travelable distance; 	d) calculating, by the controller, a path through which the vehicle passes through at least one charging station selected as the stopover, determining, by the controller, target charging amount at each of the at least one charging station selected as the stopover based on the guide fuel ratio and the path through which the vehicle passes through the at least one charging station; 	e) displaying, by the controller, the driving guide image by operating display of the vehicle; and 	f) displaying, by the controller, the target charging amount at each of the at least one charging station selected as the stopover and the passing through which the vehicle passes through the at least one charging station by operating the display.
	Limitation a) is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a “by a controller”. That is, other than reciting “by a controller”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer” language, step a) may be a person mentally noting – retrieving from memory or the senses – a destination.	Limitation b) is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a “by a controller”. That is, other than reciting “by a controller”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer” language, step b) may be a person mentally calculating a route to a destination.	Limitation c) is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a “by a controller”. That is, other than reciting “by a controller”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer” language, step c) may be a person mentally calculating how far the vehicle can travel based on the charge of a batter (e.g. “50% usually gets me 40 miles”).	Limitation d) is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a “by a controller”. That is, other than reciting “by a controller”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer” language, step d) may be a person mentally selecting a charging station as a stopover when the user knows that they cannot reach the destination given the current state of charge (e.g. “I will have to stop at the charging station on Main St. on the way to the destination”).	Limitation e) is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a “by a controller”. That is, other than reciting “by a controller”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer” language, step e) may be a person mentally calculating how much to charge the vehicle at the stopover charging station based on a estimated efficiency of the battery (e.g. the user knows the efficiency of the vehicle and the distance to the destination and can calculate therefore the minimum amount of charge needed to reach the destination). 
	The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements: “a controller” (Claims 1 and 11); “a battery”, “a battery sensor”, “an user interface”, “a storage”, and a “display” (Claim 1); and limitations f) and g) (Claims 1 and 11 – note that f) in Claim 11 corresponds to the limitation “a guide fuel ratio corresponding to the driving guide image” in Claim 1). As for the additional elements of “a controller”, “a storage”, “a user interface”, and “a display” are generic computer elements recited at a high-level of generality (i.e. as a generic computer elements performing a generic computer function of calculating, selecting, determining, displaying, and receiving information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. A battery sensor is also mere data gathering in conjunction with the abstract idea. As for the additional elements of “a battery” and “a battery sensor”, along with already analyzed “a user interface” and “a display”, no more than generally link the judicial exception to a particular technological environment. The limitations merely confine the use of the abstract idea identified above to a particular type of vehicle (electric powered) and a generic display upon which information may be selected and/or displayed. As for the additional elements of limitations f) and g): the displaying step is recited at a high-level of generality such that it merely extra/post-solution activity of displaying the results of the data analysis of ranking routes. Accordingly, even in combination, the additional element of displaying does not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component and has been held by Alice as not being significantly more than the abstract idea. The same analysis applies here in 2B and does not provide an inventive concept. As for the additional elements of “a battery” and “a battery sensor” (also it is mere data gathering as in Electric Power Group and not significantly more), along with already analyzed “a user interface” and “a display”, Affinity Labs of Texas v. DirecTV, LLC has held that generally linking an abstract idea to a technical environment is not significantly more than the abstract idea. The additional elements of limitations f) and g) were considered extra-solution activity in Step 2A and have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background of the invention does not provide any indication that the displaying is anything other than a generic display and the Electric Power Group court decision indicates that merely displaying the results of data analysis is a well-understood, routine, and conventional function when it is clamed in a generic manner. For these reasons there is no inventive concept. The claim is, therefore, not patent eligible.

Claims 2-10 and 12-20 is/are rejected under 35 U.S.C. 101 as being dependent on rejected claim(s) 1 and 11 and for failing to cure the deficiencies listed above.		Claims 2 and 12 are drawn to calculating an average fuel ratio based on the charging state of the battery and a driving distance of the vehicle when a display displaying a driving guide image. A human mind may perform the calculation of a fuel efficiency based on the state of a battery and the known driven distance when a displaying event occurs. The claims do not recite any additional elements beyond those identified in the respective independent claims.	Claims 3 and 13 are drawn to outputting a message confirming the whether a user intends to travel according to the driving guide image when a difference between the guide fuel ratio and the average fuel ratio is greater than a value. A human may determine that a desired fuel ratio differs from a calculated fuel ratio and mentally confirm whether to change driving habits to either ignore or meet the desired fuel ratio. The claims do not recite any additional elements beyond those identified in the respective independent claims (outputting the message is displaying the results of analysis and is post-solution activity rejected with the same rationale as limitations f) and g) above).	Claims 4 and 14 are drawn to calculating a corrected average fuel ratio based on separately weighting the desired fuel ratio (guide fuel ratio) and the average fuel ratio based on the difference between the two ratios. The claims do not recite any additional elements beyond those identified in the respective independent claims.	Claims 5 and 15 are drawn to calculating a target charging amount at the charging station selected as a stopover based on the corrected fuel ratio and the route to the charging station. A human mind may calculate the amount of fuel needed based on any fuel economy (fuel ratio). The claims do not recite any additional elements beyond those identified in the respective independent claims.	Claims 6 and 16 recite the additional elements of displaying an error between the guide fuel ratio and the average fuel ratio of the vehicle by operating the display. The limitation merely displays the results of analysis and is post-solution activity rejected with the same rationale as limitations f) and g) above.	Claims 7 and 17 are drawn to determining an instantaneous fuel ratio of the vehicle based on a state of the battery for a predetermined time and a moving distance of the vehicle for the predetermined time, and display an error between the guide fuel ratio and the instantaneous fuel ratio of the vehicle by operating the display. A human mind may calculate an instantaneous fuel ratio based on the instant state of charge of a battery over a period of time and a known distance travelled over that time. The displaying of an error and instantaneous fuel ratio is an additional element of merely displaying the results of analysis and is post-solution activity rejected with the same rationale as limitations f) and g) above.	Claims 8 and 18 are drawn to selecting the cheapest charging station and deciding to charge to a certain percentage of the battery. A human mind may determine which charging station is cheapest (from the senses or from memory) and then determine how much to charge at the cheapest station. The claims do not recite any additional elements beyond those identified in the respective independent claims.	Claims 9 and 19 are drawn to selecting the nearest charging station over the cheapest charging station and deciding to charge to a certain percentage of the battery. A human mind may determine which charging station is closest (from the senses or from memory) and pass-over a known cheaper station and then determine how much to charge at the cheapest station. The claims do not recite any additional elements beyond those identified in the respective independent claims.	Claims 10 and 20 are drawn to selecting a second charging station along the route when it is determined that a full charge will not reach the destination. A human mind may determine a second known charging station along a longer route which would require several charges in order to travel the entire distance. The claims do not recite any additional elements beyond those identified in the respective independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2016/0349075) in view of Graessley (US 2009/0157289) further in view of Hoshi et al. (US 2006/0287841 A1).
As per Claim 1, Son discloses a vehicle, comprising: 	a battery configured to supply power to a motor in the vehicle ([0037]);	a battery sensor configured to measure a state of charge (SOC) of the battery ([0031] Fuel status controller comprises the current fuel level. When the vehicle is an electric vehicle, the fuel is electric charge);	an user interface configured to receive a destination as an input from a user ([0029]); 	a storage configured to store a map data ([0027]) including location of a plurality of charging stations and charging fee information of each of the plurality of charging stations ([0049]), and a driving guide image (Figs. 3-10), and a guide fuel ratio ([0038])	Son does not disclose: a guide fuel ratio corresponding to the driving guide image.	However, Hoshi et al. teaches the aforementioned limitation ([0060] Figs. 4 and 5).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Son to provide the aforementioned limitations taught by Hoshi et al. with the motivation of enhancing fuel consumption ([0007]).	Son further discloses:	a display configured to display a driving route of the vehicle and the driving guide image (Figs. 4 and 5; See combination above with Hoshi et al for displaying of the driving guide image); and 	a controller configured to: 	calculate the driving route to the destination based on the received destination and calculate a travelable distance of the vehicle based on a state of charge of the battery (Using the route but accounting for the fuel station stopover reads on this limitation. See also combination with Graessley), 	select at least one charging station among the plurality of charging stations included in the map data as a stopover based on the driving route to the destination and the map data stored in the storage ([0037] S205. Selecting a fuel station along the route as a stopover).		Son does not explicitly disclose: select at least one charging station among the plurality of charging stations included in the map data as a stopover based on the driving route to the destination and the map data stored in the storage when a driving distance along the driving route to the destination is greater than the travelable distance.	However, Graessley teaches the aforementioned limitation ([0037]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Son to provide the aforementioned limitations taught by Graessley with the motivation of preventing the vehicle from running out of gas and thereby putting the driver at risk or great inconvenience.	Son further discloses: 	calculate a path through which the vehicle passes through at least one charging station selected as the stopover (Using the route but accounting for the fuel station stopover reads on this limitation. See also combination with Graessley), 	determine target charging amount at each of the at least one charging station selected as the stopover based on the guide fuel ratio and the path through which the vehicle passes through the at least one charging station ([0052, 0059] Additional fuel amount includes total fuel amount to retrieve at each possible station. The fuel amount required to reach other destinations (e.g. the fueling stations) are determined using the fuel economy of the vehicle [0038], S206. Son is not explicit that the target refueling amount is determined using the fuel economy; however, it would have been obvious in Son to use the same method of determining the fuel amount required to get to a final destination and, therefore, the amount of fuel needed to obtain at the stopover fueling station with the motivation of using a consistent method/equation in determining required fuel and thereby avoiding variable calculations which would confuse the user), and 	display the target charging amount at each of the at least one charging station selected as the stopover and the path through which the vehicle passes through the at least one charging station by operating the display (At least Fig. 6).

As per Claim 2, Son does not disclose the vehicle according to claim 1, wherein the controller is configured to calculate an average fuel ratio based on the charging state of the battery and the driving distance of the vehicle from the time when the display displays the driving guide image.	However, Graessley teaches the aforementioned limitation ([0030]. Graessley here modifies the determining of a fuel economy in Son as recited in S206. As for the limitation “from the time when the display displays the driving guide image”: this would read on a second iteration of the method of Fig. 2 in Son).	The motivation to combine Graessley with Son was provided in the rejection of Claim 11.

As per Claim 3, Son does not disclose the vehicle according to claim 2, wherein the controller is configured to output a message confirming whether the driver intends to travel according to the driving guide image when an error between the guide fuel ratio and the average fuel ratio of the vehicle is greater than or equal to a preset value.	However, Hoshi et al. teaches the aforementioned limitation ([0038]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Son to provide the aforementioned limitations taught by Hoshi et al. with the motivation of enhancing fuel consumption ([0007]).

As per Claim 6, Son does not disclose the vehicle according to claim 2, wherein the controller is configured to display an error between the guide fuel ratio and the average fuel ratio of the vehicle by operating the display.	However, Hoshi et al. teaches the aforementioned limitation ([0038]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Son to provide the aforementioned limitations taught by Hoshi et al. with the motivation of enhancing fuel consumption ([0007]).

As per Claim 7, Son does not disclose the vehicle according to claim 1, wherein the controller is configured to determine an instantaneous fuel ratio of the vehicle based on a state of the battery for a predetermined time and a moving distance of the vehicle for the predetermined time, and display an error between the guide fuel ratio and the instantaneous fuel ratio of the vehicle by operating the display.	However, Hoshi et al. teaches the aforementioned limitation ([0038]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Son to provide the aforementioned limitations taught by Hoshi et al. with the motivation of enhancing fuel consumption ([0007]).
14.	Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2016/0349075) in view of Graessley (US 2009/0157289) further in view of Hoshi et al. (US 2006/0287841 A1) and further in view of Surnilla et al. (US 2013/0013183).
As per Claim 8, Son discloses the vehicle according to claim 1, wherein the controller is configured to: determine the lowest charging station among the plurality of charging stations based on charging rates of the plurality of charging stations included in the map data and the driving distance increased when passing through each of the plurality of charging stations (See [0051] and Fig. 6; See also combination with Graessley for increased distance caused by selecting fueling station); and select the lowest charging station as the stopover ([0046] the highlighting of the cheapest station is a selection of a stopover station).	Son does not explicitly disclose that the selection of the stopover station is done by the computer.	However, Surnilla et al. teaches the known technique of either selecting the cheapest fueling option manually or automatically.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Son to provide the aforementioned limitations taught by Surnilla et al.  with the motivation of providing more convenience to the user based on known preferences of the user.	Son does not disclose determining, by the controller, the target charge amount at the lowest charging station to be about 100%	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine a percentage required to refuel, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,265 USPQ 215 (CCPA 1980).
As per Claim 9, Son discloses the vehicle according to claim 8, wherein the controller is configured to: 	determine a first pass through charging station located within the travelable distance based on charging rate of the plurality of charging stations included in the map data and the driving distance increased when passing through each of the plurality of charging stations (See [0051] and Figs. 5 and 6; See also combination with Graessley for increased distance caused by selecting fueling station).	 Son does not disclose the above “determining” when the distance to the lowest charging station is greater than the driving distance, selecting, by the controller, the first pass through charging station as the stopover, and determining, by the controller, the target charge amount at the first pass through charging station based on the distance between the first pass through charging station and the lowest charging station.	However, Surnilla et al. teaches the known technique of either selecting the closest fueling station over the cheapest fueling option.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Son to provide the aforementioned limitations taught by Surnilla et al.  with the motivation of providing more convenience to the user based on known preferences of the user.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2016/0349075) in view of Graessley (US 2009/0157289) further in view of Hoshi et al. (US 2006/0287841 A1) and further in view of Surnilla et al. (US 2013/0013183) and further in view of Wu et al. (US2015/0039215 A1).
As per Claim 10, Son discloses the vehicle according to claim 9, wherein the controller is configured to: 	determine a second pass through charging station located between the lowest charging station among the plurality of charging stations and the destination based on the charging rate of the plurality of charging stations included in the map data and the driving distance increased when passing through each of the plurality of charging stations (See [0051] and Figs. 5 and 6; See also combination with Graessley for increased distance caused by selecting fueling station).	Son does not disclose the above “determining” when the distance from the lowest charging station to the destination is greater than the driving distance of the vehicle when the battery is fully charged; and 	selecting, by the controller, the second pass through way point as the stopover. 	However, Wu et al. teaches the known technique of selecting a second charging station when the remaining distance to the destination is larger than the travelable distance on a full tank ([0051]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Son to provide the aforementioned limitations taught by Wu et al. with the motivation of improving fuel economy.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2016/0349075) in view of Graessley (US 2009/0157289).

As per Claim 11, Son discloses a controlling method of a vehicle, comprising: 	receiving, by a controller, a destination as an input from a user (A schedule is used to determine a destination and the schedule is inputted by the driver [0033]. While Son does not explicitly disclose that the destination is input by a user, it is obvious that the location information inputted by the driver in the schedule is location information related to the destination. It would have been obvious to use location information on a schedule to determine a destination location with the motivation of determining where the user is intended to go and determining a route thereupon as required by Son); 	calculating, by the controller, a driving route to the destination based on the destination ([0036]); 	calculating, by the controller, a travelable distance of the vehicle based on a state of charge of the battery ([0036] Son anticipates that an electric charge may be substituted for fuel in the case that the vehicle is an electric vehicle. See [0041] and Fig. 3 which disclose determining a current travelable distance of the vehicle based on fuel/electric charge); 	selecting, by the controller, at least one charging station among the plurality of charging stations included in the map data as a stopover based on the driving route to the destination and the map data stored in a storage ([0037] S205. Selecting a fuel station along the route as a stopover).	Son does not explicitly disclose: selecting, by the controller, at least one charging station among the plurality of charging stations included in the map data as a stopover based on the driving route to the destination and the map data stored in a storage when a driving distance along the driving route to the destination is greater than the travelable distance.	However, Graessley teaches the aforementioned limitation ([0037]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Son to provide the aforementioned limitations taught by Graessley with the motivation of preventing the vehicle from running out of gas and thereby putting the driver at risk or great inconvenience.	Son further discloses: 	calculating, by the controller, a path through which the vehicle passes through at least one charging station selected as the stopover (Using the route but accounting for the fuel station stopover reads on this limitation. See also combination with Graessley), determining, by the controller, target charging amount at each of the at least one charging station selected as the stopover based on the guide fuel ratio and the path through which the vehicle passes through the at least one charging station ([0052, 0059] Additional fuel amount includes total fuel amount to retrieve at each possible station. The fuel amount required to reach other destinations (e.g. the fueling stations) are determined using the fuel economy of the vehicle [0038], S206. Son is not explicit that the target refueling amount is determined using the fuel economy; however, it would have been obvious in Son to use the same method of determining the fuel amount required to get to a final destination and, therefore, the amount of fuel needed to obtain at the stopover fueling station with the motivation of using a consistent method/equation in determining required fuel and thereby avoiding variable calculations which would confuse the user); 	displaying, by the controller, the driving guide image by operating display of the vehicle (At least Fig. 6); and 	displaying, by the controller, the target charging amount at each of the at least one charging station selected as the stopover and the passing through which the vehicle passes through the at least one charging station by operating the display (At least Fig. 6).

As per Claim 12, Son does not disclose the method according to claim 11 further comprising: 	calculating, by the controller, an average fuel ratio based on the charging state of the battery and the driving distance of the vehicle from the time when the display displays the driving guide image.	However, Graessley teaches the aforementioned limitation ([0030]. Graessley here modifies the determining of a fuel economy in Son as recited in S206. As for the limitation “from the time when the display displays the driving guide image”: this would read on a second iteration of the method of Fig. 2 in Son).	The motivation to combine Graessley with Son was provided in the rejection of Claim 11.

Claim(s) 13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2016/0349075) in view of Graessley (US 2009/0157289) further in view of Hoshi et al. (US 2006/0287841 A1).
As per Claim 13, Son does not disclose the method according to claim 12 further comprising: 	outputting, by the controller, a message confirming whether the driver intends to travel according to the driving guide image when an error between the guide fuel ratio and the average fuel ratio of the vehicle is greater than or equal to a preset value.	However, Hoshi et al. teaches the aforementioned limitation ([0038]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Son to provide the aforementioned limitations taught by Hoshi et al. with the motivation of enhancing fuel consumption ([0007]).

As per Claim 16, Son does not disclose the method according to claim 12 further comprising: 	determining, by the controller, an error between the guide fuel ratio and the average fuel ratio of the vehicle; and 	displaying, by the controller, the error between the guide fuel ratio and the average fuel ratio of the vehicle by operating the display.	However, Hoshi et al. teaches the aforementioned limitation ([0038]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Son to provide the aforementioned limitations taught by Hoshi et al. with the motivation of enhancing fuel consumption ([0007]).

As per Claim 17, Son does not disclose the method according to claim 11 further comprising: 	determining, by the controller, an instantaneous fuel ratio of the vehicle based on a state of the battery for a predetermined time and a moving distance of the vehicle for the predetermined time, and 	displaying, by the controller, an error between the guide fuel ratio and the instantaneous fuel ratio of the vehicle by operating the display.	However, Hoshi et al. teaches the aforementioned limitation ([0038]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Son to provide the aforementioned limitations taught by Hoshi et al. with the motivation of enhancing fuel consumption ([0007]).

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2016/0349075) in view of Graessley (US 2009/0157289) further in view of Surnilla et al. (US 2013/0013183).
As per Claim 18, Son discloses the method according to claim 11, wherein determining target charging amount at each of the at least one charging station selected as the stopover based on the guide fuel ratio and the path through stored in the storage includes: 	determining, by the controller, the lowest charging station among the plurality of charging stations based on charging rates of the plurality of charging stations included in the map data and the driving distance increased when passing through each of the plurality of charging stations (See [0051] and Fig. 6; See also combination with Graessley for increased distance caused by selecting fueling station), selecting, by the user, the lowest charging station as the stopover ([0046] the highlighting of the cheapest station is a selection of a stopover station).	Son does not explicitly disclose that the selection of the stopover station is done by the computer.	However, Surnilla et al. teaches the known technique of either selecting the cheapest fueling option manually or automatically.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Son to provide the aforementioned limitations taught by Surnilla et al.  with the motivation of providing more convenience to the user based on known preferences of the user.	Son does not disclose determining, by the controller, the target charge amount at the lowest charging station to be about 100%	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine a percentage required to refuel, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,265 USPQ 215 (CCPA 1980).
As per Claim 19, Son discloses the method according to claim 18, wherein determining target charging amount at each of the at least one charging station selected as the stopover based on the guide fuel ratio and the path through stored in the storage includes: 	determining, by the controller, a first pass through charging station located within the travelable distance based on charging rate of the plurality of charging stations included in the map data and the driving distance increased when passing through each of the plurality of charging stations  (See [0051] and Figs. 5 and 6; See also combination with Graessley for increased distance caused by selecting fueling station) .	Son does not disclose the above “determining” when the distance to the lowest charging station is greater than the driving distance, selecting, by the controller, the first pass through charging station as the stopover, and determining, by the controller, the target charge amount at the first pass through charging station based on the distance between the first pass through charging station and the lowest charging station.	However, Surnilla et al. teaches the known technique of either selecting the closest fueling station over the cheapest fueling option.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Son to provide the aforementioned limitations taught by Surnilla et al.  with the motivation of providing more convenience to the user based on known preferences of the user.

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2016/0349075) in view of Graessley (US 2009/0157289) further in view of Surnilla et al. (US 2013/0013183) further in view of Wu et al. (US2015/0039215 A1).
As per Claim 20, Son discloses the method according to claim 19, wherein determining target charging amount at each of the at least one charging station selected as the stopover based on the guide fuel ratio and the path through stored in the storage includes: 	determining, by the controller, a second pass through charging station located between the lowest charging station among the plurality of charging stations and the destination based on the charging rate of the plurality of charging stations included in the map data and the driving distance increased when passing through each of the plurality of charging stations(See [0051] and Figs. 5 and 6; See also combination with Graessley for increased distance caused by selecting fueling station) .	Son does not disclose the above “determining” when the distance from the lowest charging station to the destination is greater than the driving distance of the vehicle when the battery is fully charged; and 	selecting, by the controller, the second pass through way point as the stopover. 	However, Wu et al. teaches the known technique of selecting a second charging station when the remaining distance to the destination is larger than the travelable distance on a full tank ([0051]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Son to provide the aforementioned limitations taught by Wu et al. with the motivation of improving fuel economy.
Allowable Subject Matter
Claims 4-5 and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and  35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art Son, Graessley, and Hoshi teach the limitations rejected above.
The prior art is silent as to separately weighting a recommended, target fuel economy and an average fuel economy and then calculating a corrected fuel ratio from the weighted fuel economies.
The combination of limitations lacking in the prior art, in combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619